Citation Nr: 0833417	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for a right 
wrist scar currently evaluated as 10 percent disabling 
effective April 7, 2003.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's April 2003 claim was denied in-part and granted 
in-part in the October 2003 rating decision.  The veteran 
disagreed with the denials of entitlement to service 
connection for hearing loss and tinnitus and disagreed with 
the initial disability rating of a noncompensable right wrist 
scar.  In an April 2008 rating decision, the RO granted a 10 
percent disability rating for the service connected right 
wrist scar effective April 7, 2003, the date the veteran's 
claim was received by the RO.  The veteran has perfected an 
appeal as to all issues.

In May 2005 and November 2007, the veteran and his 
representative had informal conferences with a local hearing 
officer at the RO.  No transcripts were made of the 
conferences.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's bilateral hearing 
loss is not related to his active duty service.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's tinnitus disorder is 
not related to his active duty service.

3.  The veteran's right wrist scar is described as an 8 
centimeter scar on the palmar aspect of the right wrist and 
manifested by complaints of pain and no evidence of 
neurological damage.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.385 (2007).

2.  Entitlement to service connection for tinnitus is not 
warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a service connected right wrist scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic 
Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in a 
letter dated May 2003 in which the veteran was informed what 
was required to substantiate a claim for service connection.  
Specifically, the veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.

In addition, the May 2003 letter notified the veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in a 
March 2006 letter.  As indicated above, the veteran has 
received notice regarding the first three Dingess elements.  
Moreover, because the RO denied entitlement to service 
connection as to hearing loss and tinnitus, any lack of 
notice regarding how VA determines an effective date and 
disability rating would not result in prejudice to the 
veteran as to those issues.  In any case, the veteran 
received notice of how VA determines a disability rating and 
an effective date in a letter dated March 2006.

Further, the veteran's claim for entitlement to service 
connection for a right wrist scar was granted.  The veteran 
did not receive notice regarding his claim for an increased 
initial disability rating, but where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. Goodwin v. Peake, 22 Vet.App. 128, 137 (2008).  
There is no indication that the Federal Circuit intended that 
either the presumption of prejudice or the Secretary's burden 
of rebutting it survives the grant of service connection. Id 
at 137.  The veteran has not contended in this case that he 
has been prejudiced by the lack of notice regarding an 
increased disability rating.  

The Board also notes that the veteran was provided with 
a letter dated June 2008 which informed him of the 
specific disability rating criteria for his right wrist 
scar and specifically informed him how VA determines a 
disability rating using those criteria, in accordance 
with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service records, and service medical records.  In addition, 
all pertinent VA medical records and all private medical 
records identified by the veteran are in the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was provided 
a hearing examination and a neurological examination in 
September 2003, October 2005, March 2007 and April 2008.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the introduction, the veteran and his 
representative had presented the veteran's case in an 
informal conference with a local hearing officer at the RO.  
In a February 2007 note to the file, the RO indicated that 
the veteran withdrew his hearing request in lieu of an 
audiological examination.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2007).

Analysis

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson supra.  The Board will address each Hickson element 
in turn for each issue.

With regard to element (1), the Board notes that the veteran 
was diagnosed with tinnitus in a September 2003 VA 
audiological examination.  Thus, element (1) is satisfied.  
With regard to whether the veteran suffers from bilateral 
hearing loss, a March 2007 VA audiological examiner noted the 
following findings regarding hearing loss in decibels for 
each ear:





HERTZ




1000
2000
3000
4000
RIGHT

35
60
75
75
LEFT

30
55
70
75

The average decibel loss for the right ear was 61.25, and 
57.5 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear, and 86 
percent in the left ear.  Thus, the veteran suffers from 
hearing loss for VA purposes.

With regard to Hickson element (2), the March 2007 examiner 
reviewed the veteran's service medical records and determined 
that the veteran's hearing tests at his discharge from active 
duty revealed normal hearing.  Moreover, there is no evidence 
of complaints of tinnitus in the veteran's service medical 
records.  In short, the only evidence of hearing loss or 
tinnitus during service is the veteran's statements to 
examiners when he complained that his tinnitus and hearing 
loss began during service.  

However, the veteran's complaints were made more than 40 
years after the veteran's service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  Moreover, to the extent that the veteran now 
contends he suffered from hearing loss and tinnitus disorders 
during service, the Court has held that contemporaneous 
evidence has greater probative value than history as reported 
by the claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  In this case, those records show no hearing loss and 
no tinnitus at the time the veteran was discharged from 
active duty.  The Court has also held that the Board may 
consider whether the veteran's personal interest may affect 
the credibility of testimony.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In sum, after review of the entire record, the Board finds 
that Hickson element (2) is not satisfied for either hearing 
loss or tinnitus, and that the claims fail for this reason.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board notes that the evidence is 
mixed.  First, a November 2003 medical report by a VA 
physician's assistant states that it is his opinion that the 
veteran's hearing loss and tinnitus is related to "his 
military activities."  Second, the veteran submitted the 
November 2007 audiological report from S.J., Au.D., who 
stated the following:

The hearing loss measured at our clinic could be a 
combination of noise exposure and aging.  Without 
additional hearing tests throughout the years, it 
is impossible to know the cause of the hearing 
loss.  It is as likely as not related to his 
service in the Army.

Third, a September 2003 VA examiner found that "based on the 
veteran's oral history, a presumptive opinion that is less 
likely as not that some portion of the hearing loss is 
related to exposures and duties while in service is hereby 
offered."  The examiner went on to say that "military 
medical records and other supporting documents should be 
searched to find evidence to confirm this presumptive 
opinion."

On the other hand, an October 2005 VA audiologist, after 
reviewing the veteran's VA claims folder, stated that both 
hearing loss and tinnitus were "not caused by or result of 
acoustic trauma while in service."  Similarly, the March 
2007 audiologist reviewed all records in the veteran's VA 
claims folder, including the veteran's service medical 
records, and determined that the veteran's hearing loss and 
tinnitus were "less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma."  The 
Board notes that the March 2007 examiner went through each 
hearing test result contained in the record and concluded 
that at separation, the veteran had normal hearing.  
Moreover, the March 2007 examiner noted that undated hearing 
tests showing a slight loss of hearing acuity were temporary 
and had resolved by the veteran's discharge from service.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, 
in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Court instructed that 
the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

With regard to the November 2003 physician's assistant 
opinion, the Board observes that it is conclusory and did not 
address the veteran's normal hearing at the time of 
discharge.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is 
nothing that allows the Board to assess how the November 2003 
examiner reached his conclusion.  In addition, the Board 
observes that a physician's assistant does not receive the 
specific training regarding hearing loss as does an 
audiologist.  Thus, the opinion is less persuasive than that 
of the March 2007 examiner.

With regard to the November 2007 private examiner, Dr. S.J., 
an audiologist, the Board notes that there is no explanation 
regarding how she reached her conclusion that the veteran's 
active duty service is related to his current hearing loss 
and tinnitus conditions.  Moreover, her opinion is 
speculative.  She used the terms "could be a combination of 
noise exposure and aging," and that it was "impossible to 
know the cause of the hearing loss," before concluding that 
his "Army" service was related.  The Board notes that the 
veteran served in the U.S. Air Force, not the Army.  It 
further appears that Dr. S.J. did not have the veteran's 
service records to review prior to rendering her opinion.  
Thus, the Board finds her opinion is not as persuasive as the 
March 2007 audiologist's report because S.J.'s opinion is not 
conclusive, and it is unsupported by a rationale which would 
allow the Board to assess how the opinion was reached.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are inconclusive in nature cannot support a claim].

Finally, the September 2003 audiological examiner's opinion 
is not as probative as the March 2007 examiner's opinion 
because it too was not conclusive and not based on a review 
of the veteran's service medical records.  For those reasons, 
the Board finds that the competent medical evidence supports 
a conclusion that the veteran's hearing loss and tinnitus 
conditions are not related to his active duty service.  Thus, 
element (3) is also not satisfied as to either claim and they 
fail for that reason.

3.  Entitlement to an increased disability rating for a right 
wrist scar currently evaluated as 10 percent disabling 
effective April 7, 2003.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

The veteran is currently assigned a 10 percent disability 
evaluation for his service-connected right wrist scar under 
Diagnostic Code 7804 [Scars, superficial, painful on 
examination].  Diagnostic code 7804 provides a 10 percent 
disability rating for superficial scars which are painful on 
examination.


Analysis

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the veteran's scar is rated under Diagnostic 
Code 7804. Under Diagnostic Code 7804, the disability is 
rated on whether the scar is painful upon examination.  In 
this case, the veteran's scar was manifested by an 8 
centimeter scar on the palmar aspect of the right wrist and 
manifested by complaints of pain and no evidence of 
neurological damage.

The Board has considered other criterion of diagnostic codes 
pertaining to scar disabilities. The Board notes that 
Diagnostic Code 7801, [scars, other than head, face, or neck, 
that are deep or that cause limited motion], is not 
appropriate in this case because there is no indication in 
the medical records that the scar is deep and, as is 
described below, the veteran's scars have no effect on his 
range of motion or leg function. Diagnostic Code 7802, 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion] requires the scar to be 
in excess of 144 square inches (929 sq. cm.) or greater 
before such scars are deemed a compensable disability. The 
veteran's right wrist scar is described as 8 cm and is 
obviously not compensable under this diagnostic code.  
Diagnostic Code 7803, [Scars, superficial, unstable], is 
inappropriate because, as is described below, the veteran's 
scar is not unstable. The Board observes that there is no 
evidence that the veteran's right wrist scar limits the 
movement of the veteran's right hand and thus, Diagnostic 
Code 7805 is not appropriate.  The Board observes in passing 
that there is no medical evidence of an underlying muscle 
injury or neurological injury to the veteran's right wrist, 
and thus rating the disability under 38 C.F.R. § 4.73 is not 
appropriate.


After having carefully reviewed the medical evidence, the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 7804. Neither has the 
veteran nor his representative.  In short, the Board is of 
the opinion that the veteran's service-connected scar 
disability is most appropriately rated under Diagnostic Code 
7804. 

Specific schedular criteria

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 7804. As stated 
above, a 10 percent disability rating is the highest 
schedular rating available. As such, the Board is unable to 
grant a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45. See DeLuca, v. Brown, 8 Vet. App. 
202 (1995). However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable. In the instant case, the veteran is receiving the 
maximum rating allowable under Diagnostic Code 7804. 
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim was 
filed in April 2003. In this case, therefore, the relevant 
time period is from April 2002 to the present.  At all times, 
the assigned disability rating remained unchanged.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from April 
2002 to the present.

In essence, the evidence of record indicates that the 
veteran's service-connected disability has remained 
essentially unchanged.  Throughout the period, there were no 
clinical findings sufficient to justify the assignment of a 
higher or lower rating.

Thus, an increased disability rating for the veteran's 
service disabilities was not warranted for the period 
beginning one year before his claim.  Accordingly, there will 
be no staged ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
right wrist scar disability nor is there any evidence 
warranting referral of this question to the RO.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased disability rating for a right 
wrist scar is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


